

SUBORDINATION AGREEMENT
(Argyle)
 
This SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of September
30, 2008, among ARGYLE SECURITY, INC., a Delaware corporation (“Parent”), and
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (“Senior
Lender”).
 
RECITALS
 
A. ISI Security Group, Inc., a Delaware corporation (“ISI”) and Senior Lender
have entered into an Amended and Restated Loan and Security Agreement dated
January 23, 2008 (as the same hereafter may be amended, restated, supplemented
or otherwise modified from time to time, the “Senior Loan Agreement”), subject
to the terms and conditions of which the Senior Lender has agreed to make, and
has made, loans and other financial accommodations to ISI.
 
B. Parent owns all of the issued and outstanding capital stock of ISI. ISI is
indebted to Parent under that certain Loan Agreement, dated September 30, 2008,
between ISI and Parent and Promissory Note, dated September 30, 2008 in the
original principal amount of $2,000,000, executed by ISI payable to Parent (such
loan documents, as the same hereafter may be amended, restated, supplemented or
otherwise modified from time to time, are collectively referred to herein as the
“Subordinated Loan”).
 
C. Senior Lender’s consent to the Subordinated Loan is required under the Senior
Loan Agreement and Senior Lender is willing to give its consent provided that
Parent executes this Subordination Agreement.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.
RECITALS AND DEFINITIONS
 
1.1 Recitals. The Recitals set forth above are acknowledged by the parties
hereto to be true and correct and are incorporated herein by this reference.
 
1.2 Definitions. All capitalized terms used but not elsewhere defined herein
shall have the respective meanings ascribed to such terms in the Senior Loan
Agreement. As used herein, the following terms shall have the following
meanings:
 
“Event of Default” shall mean the occurrence of an event of default, including a
failure to pay when due, declared due, or properly demanded by Senior Lender, of
any of the Senior Indebtedness.
 
“Obligor” shall mean ISI.
 
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.
 

--------------------------------------------------------------------------------



“Proceeding” shall mean any insolvency, bankruptcy, receivership, custodianship,
liquidation, reorganization, assignment for the benefit of creditors or other
proceeding for the liquidation, dissolution or other winding up of Obligor or
its properties (including, without limitation, any such proceeding under the
Bankruptcy Code).
 
“Senior Collection Action” shall mean any judicial or non-judicial proceeding
initiated by Senior Lender against Obligor to collect the Senior Indebtedness,
to foreclose the Senior Liens or otherwise to enforce the rights of Senior
Lender under the Senior Loan Agreement and the other Senior Instruments or
applicable law with respect to the Senior Indebtedness.
 
“Senior Indebtedness” shall mean all liabilities, indebtedness and obligations
of Obligor owed to Senior Lender under the Senior Instruments, whether now due
or hereafter arising, direct or indirect, absolute or contingent, joint and
several or several, secured or unsecured, together with all accrued and unpaid
interest thereon, including all interest which accrues during the pendency of
any Proceeding, whether or not allowed in such Proceeding.
 
“Senior Instruments” shall mean the Senior Loan Agreement and all notes now or
hereafter evidencing the Senior Indebtedness, all guaranties of the Senior
Indebtedness, all documents and instruments securing the repayment of the Senior
Indebtedness and all other documents or instruments executed and delivered to
Senior Lender evidencing or pertaining to the Senior Indebtedness.
 
“Senior Liens” shall mean all Liens granted to Senior Lender by ISI or by any
Guarantor (including but not limited to Obligor) to secure the Senior
Indebtedness.
 
“Subordinated Collection Action” shall mean (i) any acceleration of the
Subordinated Indebtedness, or a termination of Obligor’s right of possession
under the Subordinated Lease, (ii) to file or initiate, or to join with other
Persons in filing or initiating, an eviction or other Proceeding against Obligor
or (iii) any judicial proceeding or other action initiated or taken by Parent,
or by Parent in concert with other Persons, against Obligor or any other Person
to collect the Subordinated Indebtedness or otherwise to enforce the rights of
Parent under the Subordinated Loan or applicable law with respect to the
Subordinated Indebtedness.
 
“Subordinated Default” shall mean a default in the payment of the Subordinated
Indebtedness or any other occurrence permitting Parent to accelerate the payment
of all or any portion of the Subordinated Indebtedness.
 
“Subordinated Default Notice” shall mean a written notice from Parent to Obligor
of the occurrence of a Subordinated Default.

-2-

--------------------------------------------------------------------------------



“Subordinated Indebtedness” shall mean all of the Indebtedness of Obligor to
Parent under the Subordinated Loan and all other amounts now or hereafter owed
by any Obligor to Parent.
 
“Subordinated Loan Documents” shall mean those documents described in Recital
Paragraph C above, and all other documents and instruments executed and
delivered by Obligor to Parent evidencing or pertaining to the Subordinated
Indebtedness.
 
SECTION 2.
SUBORDINATION OF THE SUBORDINATED
INDEBTEDNESS TO SENIOR INDEBTEDNESS
 
2.1 Subordination. Upon the terms and conditions contained in this Agreement,
the payment of any and all of the Subordinated Indebtedness hereby expressly is
subordinated to the prior indefeasible payment in full in cash of the Senior
Indebtedness. Notwithstanding the date, manner or order of perfection, or lack
of perfection, any and all liens, security interests, pledges, or other
interests granted by or on behalf of Obligor in favor of Parent (whether granted
in the Subordinated Loan or otherwise) shall be subordinate and junior to all
liens, security interests, pledges or hypothecs securing repayment of the Senior
Indebtedness in all respects.
 
2.2 Restrictions on Payments. Notwithstanding any provision of the Subordinated
Loan to the contrary and in addition to any other limitations set forth herein
or therein, no payment of principal, interest, fees or any other amount due with
respect to the Subordinated Indebtedness shall be made, and Parent shall not
exercise any right of setoff or recoupment with respect to any Subordinated
Indebtedness, until all of the Senior Indebtedness is paid in full in cash.
Prior to the date the Senior Indebtedness is paid in full in cash, Obligor shall
not make and Parent may receive any payments of accrued interest, principal or
any other amounts due under the Subordinated Indebtedness.
 
2.3 Proceedings. In the event of any Proceeding (a) all Senior Indebtedness
first shall be paid in full in cash before any payment of or with respect to the
Subordinated Indebtedness shall be made; (b) any payment which, but for the
terms hereof, otherwise would be payable or deliverable in respect of the
Subordinated Indebtedness shall be paid or delivered directly to Senior Lender
(to be held and/or applied by Senior Lender in accordance with the terms of the
Senior Loan Agreement) until all Senior Indebtedness is paid in full, and Parent
irrevocably authorizes, empowers and directs all receivers, trustees,
liquidators, custodians, conservators and others having authority in the
premises to effect all such payments and deliveries and further irrevocably
authorizes and empowers Senior Lender to demand, sue for, collect and receive
every such payment or distribution; (c) Parent agrees to execute and deliver to
Senior Lender or its representative all such further instruments requested by
Senior Lender confirming the authorization referred to in the foregoing clause
(b); (d) Parent agrees (i) not to waive, discharge, release or compromise any
claim of Parent in respect of the Subordinated Indebtedness without the prior
written consent of Senior Lender; and (ii) to take all actions as Senior Lender
reasonably may request in order to enable Senior Lender to enforce all claims
upon or in respect of the Subordinated Indebtedness; (e) Parent expressly
consents to the granting by Obligor to Senior Lender of first priority liens on
Obligor’s property in connection with any financing provided by Senior Lender to
Obligor after the commencement of such Proceeding; and (f) Parent agrees to
timely execute, verify, deliver and file any proofs of claim in respect of the
Subordinated Indebtedness in connection with any such Proceeding and agrees to
vote such proofs of claim in any such Proceeding in a manner which is consistent
with the terms of this Agreement; provided, however, that Parent will not vote
in a manner which provides for less than full payment of the Senior Indebtedness
or which is otherwise inconsistent with this Agreement.

-3-

--------------------------------------------------------------------------------



2.4 Incorrect Payment. If any payment not permitted under Section 2.2 is
received by Parent on account of the Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash, such payment shall be held in trust by
Parent for the benefit of Senior Lender and shall be paid over to Senior Lender,
or its designated representative, for application (in accordance with the Senior
Loan Agreement) to the payment of the Senior Indebtedness then remaining unpaid,
until all of the Senior Indebtedness is paid in full in cash. Except for any
payment made by Parent to Senior Lender pursuant to this Section 2.4, Parent has
no other payment obligation, duty or commitment with respect to the Senior
Indebtedness.
 
2.5 Sale, Transfer. Parent shall not sell, assign, dispose of or otherwise
transfer all or any portion of the Subordinated Indebtedness unless, prior to
the consummation of any such action, the transferee thereof executes and
delivers to Senior Lender an agreement substantially identical to this
Agreement, providing for the continued subordination and forbearance of the
Subordinated Indebtedness to the Senior Indebtedness as provided herein and for
the continued effectiveness of all of the rights of Senior Lender arising under
this Agreement. Notwithstanding the failure to execute or deliver any such
agreement, the subordination effected hereby shall survive any sale, assignment,
disposition or other transfer of all or any portion of the Subordinated
Indebtedness, and the terms of this Agreement shall be binding upon the
successors and assigns of Parent, as provided in Section 10 below.
 
2.6 Legends. Until the Senior Indebtedness is paid in full in cash, each of the
Subordinated Loan at all times shall contain in a conspicuous manner a legend
stating substantially as follows:
 
“The obligations evidenced hereby are subordinate in the manner and to the
extent set forth in that certain Subordination Agreement (the “Subordination
Agreement”) dated as of September 30, 2008, by and between Argyle Security Inc.,
and LaSalle Bank National Association, a national banking association (“Senior
Lender”) to the obligations (including interest) owed by ISI Security Group,
Inc. (“Obligor”) to the holders of all of the notes issued pursuant to that
certain Amended and Restated Loan and Security Agreement dated as of January 23,
2008, between Obligor and Senior Lender, as such Agreement may be supplemented,
modified, restated or amended from time to time; and each holder hereof, by its
acceptance hereof, shall be bound by the provisions of the Subordination
Agreement.”
 
-4-

--------------------------------------------------------------------------------



2.7 Restriction on Action by Parent.
 
(A) Until the Senior Indebtedness is paid in full in cash and notwithstanding
anything contained in the Subordinated Loan or the Senior Loan Agreement to the
contrary, Parent shall not agree to any amendment or modification of, or
supplement to, the Subordinated Loan as in effect on the date hereof, the effect
of which is to (i) increase the base rent payable in respect of the Subordinated
Indebtedness, (ii) accelerate the date of any regularly scheduled rental
payments on the Subordinated Indebtedness, or (iii) make the covenants and
events of default contained in the Subordinated Loan materially more
restrictive.
 
(B) Until the Senior Indebtedness is paid in full in cash, Parent shall not take
any Subordinated Collection Action.
 
(C) Notwithstanding the provisions of the foregoing clause (B), (i) Parent may
participate in any Proceeding not initiated by or at the request of Parent or
any other Persons acting in concert with Parent and (ii) in the event the Senior
Indebtedness is accelerated, Parent may accelerate the Subordinated
Indebtedness. If Senior Lender subsequently rescinds such acceleration, then all
Subordinated Collection Actions shall likewise be rescinded or terminated,
without prejudice to the rights of Parent.
 
2.8 Subrogation. Subject to the payment in full in cash of all Senior
Indebtedness, Parent shall be subrogated to the rights of Senior Lender to
receive payments or distributions of assets of Obligor applicable to the Senior
Indebtedness until the principal of, and interest and premium, if any, on, and
all other amounts payable in respect of the Subordinated Indebtedness shall be
paid in full. For purposes of such subrogation, no payment or distribution to
Senior Lender under the provisions hereof to which Parent would have been
entitled but for the provisions of this Agreement, and no payment pursuant to
the provisions of this Agreement to Senior Lender by Parent, as among Obligor
and its creditors other than Senior Lender, shall be deemed to be a payment by
Obligor to or on account of the Senior Indebtedness;
 
2.9 Waivers. All of the Senior Indebtedness shall be deemed to have been made or
incurred in reliance upon this Agreement. Parent expressly waives all notice of
the acceptance by Senior Lender of the subordination and other provisions of
this Agreement and agrees that Senior Lender has made no warranties or
representations with respect to the legality, validity, enforceability,
collectability or perfection of the Senior Indebtedness or any liens or security
interests held in connection therewith. The Parent agrees that Senior Lender
shall be entitled to manage and supervise its loans in accordance with
applicable law and its usual practices, modified from time to time as it deems
appropriate under the circumstances, without regard to the existence of any
rights that Parent may now or hereafter have in or to any assets. Senior Lender
shall have no liability to Parent as a result of any and all lawful actions,
which do not violate any express provision of this Agreement, which Senior
Lender takes or omits to take (including, without limitation, actions with
respect to the creation, perfection or continuation of liens or security
interests, actions with respect to the occurrence of any Default under the
Senior Loan Agreement, actions with respect to the foreclosure upon, sale,
release or failure to realize upon, any collateral, and actions with respect to
the collection of any claim for all or any part of the Senior Indebtedness from
any account debtor or any other party), regardless of whether any such actions
or omissions may affect Senior Lender’s rights to a deficiency or Parent’s
rights of subrogation or reimbursement. Senior Lender may, from time to time,
enter into agreements and settlements with Obligor as they may determine,
including, without limitation, any substitution of collateral, any release of
any lien or security interest and any release of Obligor. Parent waives any and
all rights it may have to require Senior Lender to marshal assets. Parent agrees
that in the event Senior Lender forecloses or realizes upon or enforces any of
its rights with respect. to the collateral subject to Senior Liens, or Obligor
sells any such collateral or property in a transaction consented to by Senior
Lender, Parent shall, upon demand, execute such terminations, partial releases
and other documents as Senior Lender requests in its reasonable discretion to
release Parent’s lien, if any, upon such property.
 
-5-

--------------------------------------------------------------------------------


 
SECTION 3.
CONTINUED EFFECTIVENESS OF THIS AGREEMENT
 
The terms of this Agreement, the subordination effected hereby, and the rights
and the obligations of Parent and Senior Lender arising hereunder, shall not be
affected, modified or impaired in any manner or to any extent by (a) any
amendment or modification of or supplement to the Senior Loan Agreement or any
of the other Senior Instruments or any of the Subordinated Loan, and Parent
hereby irrevocably consents to and waives any claim it may have as a result of
any such amendment, modification or supplement of the Senior Loan Agreement or
the other Senior Instruments; (b) the validity or enforceability of any of such
documents; or (c) any exercise or non-exercise of any right, power or remedy
under or in respect of the Senior Indebtedness or the Subordinated Indebtedness
or any of the instruments or documents referred to in clause (a) above. The
Senior Indebtedness shall continue to be treated as Senior Indebtedness and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of the holders of Senior Indebtedness and Parent even if all or part
of the Senior Liens are subordinated, set aside, avoided or disallowed in
connection with any Proceeding (or if all or part of the Senior Indebtedness is
subordinated, set aside, avoided or disallowed in connection with any Proceeding
as a result of the fraudulent conveyance or fraudulent transfer provisions under
the Bankruptcy Code or under any state fraudulent conveyance or fraudulent
transfer statute or if any interest accruing on the Senior Indebtedness
following the commencement of such Proceeding is otherwise disallowed) and this
Agreement shall be reinstated if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by any holder of Senior
Indebtedness or any representative of such holder.
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
 
Parent hereby represents and warrants to Senior Lender as follows:
 
4.1 Existence and Power. Parent is duly organized, validly existing and in good
standing under the laws of its state of organization and has all requisite power
and authority to own its property and to carry on its business as now conducted
and as proposed to be conducted.
 
-6-

--------------------------------------------------------------------------------



4.2 Authority. Parent has full power and authority to enter into, execute,
deliver and carry out the terms of this Agreement and to incur the obligations
provided for herein, all of which have been duly authorized by all proper and
necessary action and are not prohibited by the organizational instruments of
Parent.
 
4.3 Binding Agreements. This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of Parent enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles.
 
4.4 No Conflicts. Parent is the current owner and holder of the Subordinated
Indebtedness free and clear of any Liens. No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree or
order binding on Parent or affecting the property of Parent conflicts with, or
requires any consent which has not already been obtained under, or would in any
way prevent the execution, delivery or performance of the terms of this
Agreement. No pending or, to the best of Parent’s knowledge, threatened,
litigation, arbitration or other proceedings if adversely determined would in
any way prevent the performance by Parent of the terms of this Agreement.
 
SECTION 5.
CUMULATIVE RIGHTS, NO WAIVERS
 
Each and every right, remedy and power granted to Senior Lender hereunder shall
be cumulative and in addition to any other right, remedy or power specifically
granted herein, in the Senior Loan Agreement and the other Senior Instruments or
in the Subordinated Loan or now or hereafter existing in equity, at law, by
virtue of statute or otherwise, and may be exercised by Senior Lender, from time
to time, concurrently or independently and as often and in such order as Senior
Lender may deem expedient. Any failure or delay on the part of Senior Lender in
exercising any such right, remedy or power, or abandonment or discontinuance of
steps to enforce the same, shall not operate as a waiver thereof or affect
Senior Lender’s right thereafter to exercise the same, and any single or partial
exercise of any such right, remedy or power shall not preclude any other or
further exercise thereof or the exercise of any other right, remedy or power,
and no such failure, delay, abandonment or single or partial exercise of Senior
Lender’s rights hereunder shall be deemed to establish a custom or course of
dealing or performance among the parties hereto.
 
SECTION 6.
MODIFICATION
 
Any modification, termination or waiver of any provision of this Agreement, or
any consent to any departure by Parent therefrom, shall not be effective in any
event unless the same is in writing and signed by Senior Lender and Parent and
then such modification, termination, waiver or consent shall be effective only
in the specific instance and for the specific purpose given. Any notice to or
demand on Parent in any event not specifically required of Senior Lender
hereunder shall not entitle Parent to any other or further notice or demand in
the same, similar or other circumstances unless specifically required hereunder.

-7-

--------------------------------------------------------------------------------



SECTION 7.
ADDITIONAL DOCUMENTS AND ACTIONS
 
Parent at any time, and from time to time, after the execution and delivery of
this Agreement, upon the reasonable request of Senior Lender, promptly will
execute and deliver such further documents and do such further acts and things
as Senior Lender reasonably may request in order to affect fully the purposes of
this Agreement.
 
SECTION 8.
NOTICES
 
All notices under this Agreement shall be in writing and shall be (a) delivered
in person, (b) sent by telecopy or (c) mailed, postage prepaid, either by
registered or certified mail, return receipt requested, or by overnight express
courier, addressed as follows:
 
To Parent:
Argyle Security, Inc.
 
200 Concord Plaza
 
Suite 700
 
San Antonio, TX 78216
 
ATTN: Donald Neville
   
To Senior Lender:
LaSalle Bank National Association
 
Republic Plaza
 
370 17th Street, Suite 3590
 
Denver, CO 80202     
 
ATTN: Edward Lobb
   
With a copy to:
Sherman & Howard LLC
 
633 17th Street, Suite 3000
 
Denver, CO 80202
 
ATTN: Alan M. Keeffe



or to any other address or telecopy number, as to any of the parties hereto, as
such party shall designate in a notice to the other parties hereto. All notices
sent pursuant to the terms of this Section 8 shall be deemed received (a) if
personally delivered, then on the Business Day of delivery, (b) if sent by
telecopy, on the next Business Day, (c) if sent by registered or certified mail,
on the earlier of the seventh (7th) Business Day following the day sent or when
actually received or (d) if sent by overnight, express courier, on the second
Business Day immediately following the day sent. Any notice by telecopy shall be
followed by delivery of a copy of such notice on the next Business Day by
overnight, express courier or by personal delivery.
 
-8-

--------------------------------------------------------------------------------


 
SECTION 9.
SEVERABILITY
 
In the event that any provision of this Agreement is deemed to be invalid by
reason of the operation of any law or by reason of the interpretation placed
thereon by any court or governmental authority, the validity, legality and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby, all of which shall remain in full
force and effect; and the affected term or provision shall be modified to the
minimum extent permitted by law so as to achieve most fully the intention of
this Agreement.
 
SECTION 10.
SUCCESSORS AND ASSIGNS
 
This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of Senior Lender, Obligor and Parent.
 
SECTION 11.
COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which taken together shall be one and
the same instrument.
 
SECTION 12.
DEFINES RIGHTS OF CREDITORS
 
The provisions of this Agreement are solely for the purpose of defining the
relative rights of Parent and Senior Lender and shall not be deemed to create
any rights or priorities in favor of any other Person, including, without
limitation, Obligor. This Agreement or any part hereof shall not be deemed the
creation of a security interest for the benefit of any party hereto in the
Subordinated Indebtedness.
 
SECTION 13.
CONFLICT
 
In the event of any conflict between any term, covenant or condition of this
Agreement and any term, covenant or condition of any of the Subordinated Loan,
the Senior Loan Agreement or the other Senior Instruments, the provisions of
this Agreement shall control and govern. For purposes of this Section 13, to the
extent that any provisions of any of the Subordinated Loan provide rights,
remedies and benefits to Senior Lender that exceed the rights, remedies and
benefits provided to Senior Lender under this Agreement, such provisions of the
applicable Subordinated Loan shall be deemed to supplement (and not to conflict
with) the provisions hereof.
 
-9-

--------------------------------------------------------------------------------


 
SECTION 14.
STATEMENTS OF INDEBTEDNESS
 
Upon demand by Senior Lender, Parent will furnish to Senior Lender a statement
of the indebtedness owing from Obligor to Parent. Senior Lender may rely without
further investigation upon such statements.
 
SECTION 15.
HEADINGS
 
The paragraph headings used in this Agreement are for convenience only and shall
not affect the interpretation of any of the provisions hereof.
 
SECTION 16.
TERMINATION
 
This Agreement shall terminate upon the indefeasible payment in full in cash of
the Senior Indebtedness.
 
SECTION 17.
DEFAULT NOTICES
 
Parent shall provide Senior Lender with a copy of each Subordinated Default
Notice concurrently with the sending thereof to Obligor and promptly shall
notify Senior Lender in the event the Subordinated Default which is the subject
of such Subordinated Default Notice is cured or waived.
 
SECTION 18.
NO CONTEST OF LIENS;
NO SECURITY FOR SUBORDINATED INDEBTEDNESS
 
Parent agrees that it will not at any time contest the validity, perfection,
priority or enforceability of the Liens in the Collateral granted to Senior
Lender pursuant to the Senior Loan Agreement and the other Senior Instruments.
Notwithstanding the date, manner or order of perfection of the security
interests and liens granted to Senior Lender and Parent, and notwithstanding any
provisions of the Uniform Commercial Code, or any applicable law or decision or
whether Senior Lender or Parent holds possession of all or any part of the
collateral security for the repayment of the Senior Indebtedness or the
Subordinated Indebtedness, as between Senior Lender and Parent, Senior Lender
shall have a first (and prior in right and time to Parent) interest in all the
Collateral and proceeds thereof, including insurance proceeds relating thereto,
and products thereof. The provisions of this Agreement shall apply regardless of
any invalidity, unenforceability or lack of perfection of the Senior Liens.
 
-10-

--------------------------------------------------------------------------------


 
SECTION 19.
GOVERNING LAW
 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED AS TO
VALIDITY, INTERPRETATION, CONSTRUCTION, EFFECT AND IN ALL OTHER RESPECTS BY THE
LAWS AND DECISIONS OF THE STATE OF ILLINOIS. FOR PURPOSES OF THIS SECTION 19,
THIS AGREEMENT SHALL BE DEEMED TO BE PERFORMED AND MADE IN THE STATE OF
ILLINOIS.
 
SECTION 20.
JURISDICTION AND VENUE
 
PARENT HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS INITIATED BY PARENT AND
ARISING DIRECTLY OR INDIRECTLY OUT OF THE SENIOR INSTRUMENTS SHALL BE LITIGATED
IN EITHER THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, OR IF SENIOR LENDER
INITIATES SUCH ACTION, IN ADDITION TO THE FOREGOING COURTS, ANY COURT IN WHICH
SENIOR LENDER SHALL INITIATE OR TO WHICH SENIOR LENDER SHALL REMOVE SUCH ACTION,
TO THE EXTENT SUCH COURT HAS JURISDICTION. PARENT HEREBY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
BY SENIOR LENDER IN OR REMOVED BY SENIOR LENDER TO ANY OF SUCH COURTS. PARENT
WAIVES ANY CLAIM THAT EITHER THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS OR THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS IS AN
INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. TO THE EXTENT
PROVIDED BY LAW, SHOULD PARENT, AFTER BEING SO SERVED, FAIL TO APPEAR OR ANSWER
TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS
PRESCRIBED BY LAW AFTER THE MAILING THEREOF, PARENT SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE COURT AGAINST PARENT AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE
EXCLUSIVE CHOICE. OF FORUM FOR PARENT SET FORTH IN THIS SECTION 20 SHALL NOT BE
DEEMED TO PRECLUDE THE ENFORCEMENT BY SENIOR LENDER OF ANY JUDGMENT OBTAINED IN
ANY OTHER FORUM OR THE TAKING BY SENIOR LENDER OF ANY ACTION TO ENFORCE THE SAME
IN ANY OTHER APPROPRIATE JURISDICTION, AND PARENT HEREBY WAIVES THE RIGHT TO
COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.
 
SECTION 21.
WAIVER OF RIGHT TO JURY TRIAL
 
SENIOR LENDER AND PARENT ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT WOULD BE BASED UPON DIFFICULT AND COMPLEX ISSUES AND
THEREFORE, SENIOR LENDER AND PARENT AGREE THAT ANY COURT PROCEEDING ARISING OUT
OF ANY SUCH CONTROVERSY WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

-11-

--------------------------------------------------------------------------------



SECTION 22.
TIME OF ESSENCE
 
Time for the performance of Parent’s obligations under this Agreement is of the
essence.
 
[SIGNATURE PAGE FOLLOWS]
 
-12-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
PARENT:
   
ARGYLE SECURITY, INC., a Delaware corporation
   
By:
/s/ Donald F. Neville
Name:
Donald F. Neville
Title:
Chief Financial Officer
       
SENIOR LENDER:
   
LASALLE BANK NATIONAL ASSOCIATION,
a national banking association
   
By:
/s/ Richard J. Wadley
Name:
Richard J. Wadley
Title:
Senior Vice President

 
-13-

--------------------------------------------------------------------------------


 